In the instant case the accusation against the defendant was returned by the same grand jury at the same term of court and at the same time as the accusation in case No. 17198, entitled "The State of Oklahoma, Plaintiff in Error, v. George R. Childers, Defendant in Error" (122 Okla. 04 252 P. 6). The accusation was quashed on the same grounds as discussed in said case. The rules and reasons set forth therein are applicable here.
This cause is therefore reversed, with direction to the trial court to reinstate the accusation and take such other proceedings as authorized by law.
NICHOLSON, C. J., and MASON, PHELPS, and HUNT, JJ., concur.